 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD V. ROOD,                                   No. 2:13-CV-0478-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    GARY SWARTHOUT, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time (Doc.

19   31) to file an amended complaint. Good cause appearing therefor, plaintiff’s request is granted.

20   Plaintiff shall file a first amended complaint within 30 days of the date of this order.

21                  IT IS SO ORDERED.

22

23

24   Dated: October 11, 2018
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
